DISMISS; Opinion Filed January 14, 2013.




                                             In The
                                 Qtourt of Appeals
                        llift}f 1Distrirl of wexas at 1Dallaa
                                      No. 05-12-00433-CV

     ONE THOUSAND EIGHTY FIVE DOLLARS IN U.S. CURRENCY,
                         Appellant
                            V.
                  STATE OF TEXAS, Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. 11-070 18-M

                                          OPINION
               Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                                Opinion by Chief Justice Wright
       By letter dated April 2, 2012, we notified Daphne Hicks the $17 5 filing fee in this case

was due. We cautioned Hicks that failure to file the fee within ten days would result in dismissal

of the appeal without further notice. Also by letter dated April 2, 2012, we notified Hicks the

docketing statement was due and that failure to file the docketing statement might result in

dismissal of the appeal. To date, Hicks has not paid the filing fee, filed a docketing statement, or

otherwise corresponded with the Court regarding the status of this appeal.
!




          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3{b),(c).




    120433F.P05
                                   <Eourt of Appeals
                        1f.ifth, 1ilistrict of wcxas at 1ilallits
                                        JUDGMENT

One Thousand Eighty Five Dollars in U.S.           On Appeal from the 298th Judicial District
currency, Appellant                                Court, Dallas County, Texas
                                                   Trial Court Cause No. 11-07018-M.
No. 05-12-00433-CV         V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.
State ofTexas, Appellee

       In accordance with this Court's opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee State of Texas recover its costs of this appeal from
appellant Daphne Hicks.


Judgment entered this January 14, 2013. ·